Cobb, P. J.
1. The defendant in a suit in a justice’s court may file contradictory pleas.
2. The provision in the practice act of 1895 (Civil Code, § 5057), as amended by the act of 1897 (Acts 1897, p. 35), requiring that an amendment to a plea containing new facts shall have affixed thereto an affidavit that the new facts were not omitted from the original plea for the purpose of delay, has'no application to a suit in a justice’s court.
3. A pleading in a suit in a justice’s court which purports to amend a plea theretofore filed, if sufficient in itself to constitute a complete answer to the suit, may, in accordance with the liberal rules of practice of force in that court, be treated as a new and distinct plea, without reference to the original plea.
4. A contract between a landlord and a tenant, not based upon a consideration, valuable or otherwise, that the tenant might occupy the premises after the expiration of an existing lease, until lie could “rent another house,” the rent for such time as the premises should be occupied to be paid at a stated sum per month, but containing no agree*677ment on the part of the tenant to occupy the premises after the expiration of the lease, is unilateral in its nature. Swan Oil Co. v. Linder, 123 Ga. 555, and cit.
Submitted March 3,
Decided May 24, 1906.
Certiorari. Before Judge Pendleton. Fulton superior court. July 26, 1906.
G. L. Glessner, for plaintiff. L. W. Thomas, for defendant.
5. Both the. original and the amended special pleas should have been stricken; and it was therefore error to dismiss the certiorari..

Judgment reversed.

All the Justices concur, except. Fish, O. J., absent.